DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered but they are not persuasive.  Applicant’s arguments are summarized as:
1.	Prior arts of record do not teach, in claim 1 and 10, “the sequence start condition indicating whether clock pulses are to be provided in a clock signal on a clock wire of the serial bus concurrently with a transaction initiated by the sequence start condition” but instead teaches “the predetermined bit”  (Remark, page 9-10).
2.	Prior art of record does not teach, in claim 19 and 25, “receiving a second sequence start condition from the data wire, the second sequence start condition indicating that a second datagram transmitted after the second sequence start condition is to be transmitted with embedded clock information in a data signal”, but instead teaches and “ignoring the first datagram” (Remarks page 11-12).
In response to argument ‘1’, Examiner respectfully traverse. It appears applicant's arguments attacked against the references individually. Note: One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The predetermined bit in the header of the packet (Suzuki, par. 48-49) functions as a sequence start condition since the header is a sequence of bits to inform the receiving circuit the start transfer mode condition (SDR or DDR transfer mode). Suzuki discloses that, for instance in the SDR transfer mode, the output circuit outputs data only at rising edges (par. 54). Thus, transmitting the 
 Suzuki does not disclose the transmitting a second datagram when the sequence start condition indicates that no clock pulses are to be concurrently provided on the clock wire of the serial bus, wherein the second datagram is transmitted in a data signal with embedded timing information. In the same field of arts (data transfer mode selection), Kobayashi discloses a method for enabling improved interface between a dual mode multimedia source and a sink device (abstract). Kobayashi discloses a dual-mode device including a switch to enable the two different data transfer modes (par. 54 “switch 224”), wherein a first transfer mode is to transmit data with an associated clock line (par. 52, “with an associated fourth lane carrying a clock signal”) and a second data transfer mode is to transmit data with embedded timing data (par. 33 “self-clocking”). Therefore when combined with Suzuki’s teachings, using a predetermined bit (instead of using a switch) to indicate whether a transfer mode is with an associated clock line or with embedded time data would have been obvious to one of ordinary skill in the art at the invention time. In other words, using the predetermined bit to indicate whether clock pulses (or no clock pulses) are to be provided in a clock signal on a clock wire of the serial bus concurrently with its initiated transaction according to its transfer mode would have been obvious to one of ordinary skill in the art at the invention time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki and Kobayashi in order to improve the performance and the capability of the system (Background par. 10).

Therefore, the rejections are sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20110128977) in view of Kobayashi (US 20110293035).
As to claim 1, Suzuki discloses a method of data communication, comprising:

	transmitting a first datagram over the serial bus when the sequence start condition indicates that the clock pulses are to be concurrently provided on the clock wire of the serial bus (par. 53 “after the transmission of a first packet in which the predetermined bit of the header is set to “1” is completed”).
Suzuki does not disclose the transmitting a second datagram as in the claim. Instead, Suzuki discloses transmitting a second datagram over the serial bus (par. 57 “after the transmission of a first packet in which the predetermined bit of the header is set to “0””) when the sequence start condition (“set to “0””) indicates the change in the clock signal (fig. 8). In the same field of arts (transfer mode selection), Kobayashi discloses a method for enabling improved interface between a dual mode multimedia source and a sink device (abstract). Kobayashi discloses a dual-mode device including a switch to enable the two different data transfer modes (par. 54 “switch 224”), wherein a first transfer mode is to transmit data with an associated clock line (par. 52, “with an associated fourth lane carrying a clock signal”) and a second data transfer mode is to transmit data with embedded timing data (par. 33 “embedded clock data”, “self-clocking”). Therefore when combined with Suzuki’s teachings, using a predetermined bit (instead of using a switch) to indicate whether a transfer mode is with an associated clock line or with embedded time data would have been obvious to one of ordinary skill in the art at the invention time. In other words, using the predetermined bit to indicate whether clock pulses (or no clock pulses) are to be provided in a clock signal on a clock wire of the serial bus concurrently with its initiated transaction according to its transfer mode would have been obvious to one of ordinary skill in the art at 
	As to claim 2, Suzuki/Kobayashi discloses the method of claim 1, wherein the sequence start condition has a first duration when indicating that the clock pulses are to be concurrently provided in the clock signal and a second duration longer than the first duration when indicating that no clock pulses are to be concurrently provided on the clock wire of the serial bus (Suzuki, fig. 8, “h_e”, “h_o”).
As to claims 10-11, all the same elements of claims 1-2 are listed in a method.  Therefore, the supporting rationale of the rejection to claims 1-2 applies equally as well to claims 10-11.
As to claim 19, Suzuki discloses method of data communication, comprising:
receiving a first sequence start condition from a data wire of a serial bus (par. 49 “predetermined bit in the header”), the first sequence start condition indicating that a first datagram (fig. 8 “payload”) transmitted after the first sequence start condition is to be transmitted concurrently with clock pulses in a clock signal transmitted on a clock wire of the serial bus (fig. 8, par. 54. Note: To indicate the SDR/DDR transfer mode using a clock line is equivalent to indicate that a clock signal and its datagram transmit currently since it is required);
receiving a second sequence start condition from the data wire (par. 49. Note: The new value of the predetermined bit indicates the change of the data transfer mode), 
ignoring the first datagram (fig. 8 S208. Note: The first datagram received by the previous data transfer mode is obviously ignored after changing to a new data transfer mode); and
demodulating the data signal to extract the second datagram (par. 54).

As to claim 20, all limitations are listed as a receiving method to demodulate the first and second datagrams modulated by the transmitting method disclosed in claim 2.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 20.
As to claims 25-26, all limitations are listed as a receiving apparatus to demodulate the first and second datagrams modulated by the transmitting apparatus disclosed in claims 1-2.  Therefore, the supporting rationale of the rejection to claims 1-2 applies equally as well to claims 15-26.
Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kobayashi and further in view of Kimelman et al (US 20040210805).
As to claim 3, Suzuki/Kobayashi discloses the method of claim 2, but does not disclose the method further comprising: suppressing transmission of sequence start conditions that have the first duration when the serial bus is reserved for one-wire modes of communication. In the field of arts, Kimelman discloses an integrated circuit with which communication is established using an interface circuit coupled with a serial link to an external device (abstract). In one embodiment, Kimelman discloses the step of suppressing transmission of sequence start conditions (fig. 3 S22 “start training mode”) that have the first duration when the serial bus is reserved for one-wire modes of communication (par. 60-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki/Kobayashi and Kimelman, by suppressing transmission of sequence start conditions that have the first duration when the serial bus is reserved for one-wire modes of communication. The motivation is to reduce complexity, and the performance of the system (Background par. 5).
As to claim 12, all the same elements of claim 3 are listed in a method.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12.
Claims 4-8, 13-18, 21-24, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kobayashi and further in view of Simon et al (US 20020120880).
As to claim 4, Suzuki/Kobayashi discloses the method of claim 1, but does not disclose wherein first data is encoded in the data signal using a pulse-width modulation encoder. In the field of arts, Simon discloses a method of determining clock calibration information based on clock signals local to a master device and return clock signals corresponding to each of slave devices (abstract). In one embodiment, Simon discloses first data is encoded in the data signal using a pulse-width modulation encoder (par. 50, width modulator 630). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki/Kobayashi and Simon, by encoding first data in the data signal using a pulse-width modulation encoder. The motivation is to improve the reliability, and the performance of the system (Background par. 8).
	As to claim 5, Suzuki/Kobayashi/Simon discloses the method of claim 4, wherein second data is encoded in the data signal using a phase modulation encoder (Simon, par. 49).
	As to claim 6, Suzuki and Kobayashi discloses the method of claim 4, further comprising:
	transmitting a bit-timing reference over the data wire before transmitting the second datagram (Simon, par. 29).
	As to claim 7, Suzuki/Kobayashi/Simon discloses the method of claim 6, further comprising:
controlling timing of the sequence start condition using a first clock frequency (Suzuki, fig. 8); and
pulse-width modulating the data signal using a second clock frequency (Simon, fig. 5a CLK_Pulse).
As to claim 8, Suzuki/Kobayashi discloses the method of claim 7, wherein the second clock frequency is identified by the bit-timing reference (Simon, par. 27).
As to claims 13-18, all the same elements of claims 4-8 are listed in a method.  Therefore, the supporting rationale of the rejection to claims 4-8 applies equally as well to claims 13-18.
As to claims 21-24, all limitations are listed as a receiving method to demodulate the first and second datagrams modulated by the transmitting method disclosed in claims 4-8.  Therefore, the supporting rationale of the rejection to claims 4-8 applies equally as well to claims 21-24.
As to claims 27-30, all limitations are listed as a receiving apparatus to demodulate the first and second datagrams modulated by the transmitting apparatus disclosed in claims 4-8.  Therefore, the supporting rationale of the rejection to claims 4-8 applies equally as well to claims 27-30.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Kobayashi and further in view of Gruber et al (US 20120278646).
As to claim 9, Suzuki/Kobayashi discloses the method of claim 1, but does not disclose the limitations in the claim. In the same field of arts, Gruber discloses a method for restarting data transmission on a serial low power inter-chip media bus (abstract). In one embodiment, Gruber discloses the step of causing a signaling state of the data wire to transition from a first voltage level to a second voltage level (par. 22 “serial data bus may toggle the data line”) while suppressing transitions on the clock wire when the data wire and the clock wire are determined to be idle (par. 10 “the data line may be inactive”), wherein an idle signaling state is defined as the first voltage level or the second voltage level by a configuration register (par. 58). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Suzuki/Kobayashi and Gruber, by transmitting the sequence start condition which comprises: causing a signaling state of the data wire to transition from a first voltage level to a second voltage level while suppressing transitions on the clock wire when the data wire and the clock wire are determined to be idle, wherein an idle signaling state is defined as the first voltage level or the second voltage level by a configuration register.
The motivation is to improve reduce power consumption of the system (Background par. 3).
As to claim 18, all the same elements of claim 9 are listed in a method.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002.  The examiner can normally be reached on Mon-Fri, 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/D.P/              Examiner, Art Unit 2184 


/HENRY TSAI/               Supervisory Patent Examiner, Art Unit 2184